Citation Nr: 0513979	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho



THE ISSUE

Entitlement to a total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO in Milwaukee, Wisconsin denied a TDIU.  The 
veteran filed a notice of disagreement (NOD) later that same 
month and the RO issued a statement of the case (SOC) 
September 2003.  The veteran's substantive appeal was also 
received in September 2003. 

During the course of the appeal, the veteran requested 
transfers of his claims file to different ROs with the most 
recent transfer being to the RO in Boise, Idaho; hence, that 
RO now has jurisdiction over the claim on appeal.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Upon review of the claims file, the Board finds that further 
evidentiary development is warranted.

A total disability rating may be assigned when a schedular 
rating is less than total if, when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2004).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a). 

The disabilities for which the veteran currently has 
compensable ratings are post-traumatic stress disorder (PTSD) 
(rated as 30 percent disabling), diabetes (rated as 20 
percent disabling), and several disabilities secondary to 
diabetes (renal insufficiency, peripheral vascular disease of 
the both lower extremities, and peripheral neuropathy of both 
feet, rated from 10 to 30 percent each).  

Initially, the Board observes that the percentages standards 
of 4.16(a) have been met only to the extent that the combined 
disability rating is at least 70 percent.  Full satisfaction 
of these requirements are lacking in that no one disability 
is rated as at least 40 percent disabling, as required by 38 
C.F.R. § 4.16(a).  However, as entitlement to a total rating, 
on an extra-schedular basis, may nonetheless be established, 
in exceptional cases, when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 
4.16(b)), consideration of whether the veteran is, in fact, 
unemployable, is still necessary in this case.  However, the 
Board finds that the pertinent medical evidence currently of 
record is insufficient to decide the claim for a TDIU.  

In August 2002, a VA physician provided an opinion indicating 
the veteran was employable with certain physical restrictions 
based on diabetes and diabetes-related disabilities.  The 
veteran also underwent a VA PTSD examination in August 2002, 
but an opinion was not offered regarding the effect PTSD had 
on his employability.  In addition, there is no opinion of 
record that takes into account all of his service-connected 
disabilities and their combined effect on his employability.

In favor of his claim are records from the Social Security 
Administration showing that he was awarded disability 
benefits based on unemployability.  Contained in the records 
are assessments from psychologists that indicate unlikely 
success should the veteran pursue or obtain employment.  The 
Board points out that Social Security records are not 
controlling in regard to VA's determination, although they 
must be considered like any other pertinent evidence.  See 
38 U.S.C.A. § 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991).  

Given the aforementioned, the Board finds that the veteran 
should undergo further VA examination, by a psychiatrist, to 
obtain medical opinion as to whether he is rendered 
unemployable solely as a result of his service-connected 
PTSD, either alone or in concert with other service-connected 
disabilities.  

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examinations is to 
obtain information or evidence that may be dispositive of the 
claim for service connection for PTSD.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to the scheduled examination, without good cause, will 
result in a denial of the claim (which is considered a claim 
for increase).  See 38 C.F.R. § 3.655(b) (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA and private medical records.  In this regard, 
the Board points out that the record reflects that the 
veteran has received medical treatment from the Boise VAMC.  
The most recent VAMC records are dated in April 2003.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004). 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also request that the 
veteran furnish all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should obtain and associate 
with the claims file all treatment 
records from the Boise VAMC, dating from 
April 2003 to the present, that pertain 
to PTSD, diabetes, renal insufficiency, 
peripheral vascular disease of the both 
lower extremities, and/or peripheral 
neuropathy of both feet.  In requesting 
these records, the RO must follow the 
current procedures of 38 C.F.R. § 3.159 
as regards requesting records from 
Federal facilities.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claim for a 
TDIU.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA examination by a 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include psychological 
testing, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical  
principles, as to whether it is at least 
as likely as not that the veteran's PTSD, 
either alone, or in concert with other 
service-connected disabilities (diabetes, 
renal insufficiency, peripheral vascular 
disease of the both lower extremities, 
and peripheral neuropathy of both feet) 
render(s) him unable to obtain or retain 
substantially gainful employment. In 
rendering this opinion, the psychiatrist 
should consider and discuss the 
significance of the assessments from the 
SSA and the August 2002 VA medical 
opinion concerning the impact of the 
veteran's diabetes on his employability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for opinion provided, 
in a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
TDIU.  If the veteran fails to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b). Otherwise, the RO should 
consider all pertinent evidence and legal 
authority in adjudicating the claim.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992)

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




